Citation Nr: 9915131	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-02 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for service connected 
degenerative disc disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD


Ramon Lao, Associate Counsel





INTRODUCTION


The veteran had active service from March 1974 to October 
1975.

The veteran's service connected disability was originally 
evaluated as 10 percent disabling in a November 1975 RO 
rating decision.  The veteran submitted a January 1993 
request for an increased evaluation.  Thereafter, a February 
1994 RO rating decision continued to evaluate the veteran's 
service connected disability as 10 percent disabling.   The 
veteran then submitted a September 1994 notice of 
disagreement (NOD) with the RO's February 1994 rating 
decision.  The most recent RO rating decision as to the 
veteran's degenerative disc disability occurred in March 
1998, wherein the veteran's 10 percent evaluation was 
continued.

The veteran has continued to seek an increased evaluation 
since January 1993 for his service-connected degenerative 
disc disability, inferring that the disability is more severe 
than was evaluated.  Since he continues to disagree with the 
current rating assigned, the claim of an increased rating 
above 10 percent for this disability remains at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).

With regards to certain procedural matters, in a January 1999 
Board of Veterans' Appeals letter sent to the veteran, the 
veteran was given thirty days to address an improper June 
1993 VA Form 21-22, power of attorney designation.  As of 
this date, the veteran has failed to submit any such changes.  
The record also contains an October 1998 VA Form 646, which 
includes arguments provided by the Texas Veterans Commission, 
submitted in support of the veteran's claim. 

As the Texas Veterans Commission name was improperly removed 
and replaced with another service organization that declined 
power of attorney, the Board shall proceed with its 
determination of the veteran's claim on appeal, and shall be 
such a determination subject to corrective RO adjudication as 
to this issue.  Under 38 C.F.R. § 14.631(c)(1) (1996), 
"[o]nly one organization, agent, or attorney will be 
recognized at one time in the prosecution of a particular 
claim. Except as provided..., all transactions concerning the 
claim will be conducted exclusively with the recognized 
organization, agent, or attorney of record until notice of a 
change, if any, is received by the Department of Veterans 
Affairs." 


FINDING OF FACT

The medical evidence demonstrates that the veteran's 
degenerative disc disease of the lumbar spine does not 
produce more than mild impairment; the subjective complaints 
of functional loss due to pain are clearly rebutted by the 
objective evidence of record.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-
5295, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107.  A well-grounded claim is a plausible claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In general, 
an allegation of increased disability is sufficient to 
establish a well-grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In the 
instant case, there is no indication that there are 
additional records, which have not, been obtained and which 
would be pertinent to the present claims. Further, the Board 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  Thus, no further development 
is required in order to comply with VA's duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule, 38 C.F.R. Part 4 (1998).  The percentage 
ratings contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2, which require the evaluation 
of the complete medical history of the veteran's condition.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1997).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998).

In December 1997, VA's General Counsel provided additional 
guidance with respect to the evaluation of disabilities under 
Diagnostic Code 5293 and the provisions of 38 C.F.R. §§ 4.40 
and 4.45.  See VAOPGCPREC 36-97.  The General Counsel 
essentially held that pursuant to Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Diagnostic 
Code 5293; and that when a veteran receives less than the 
maximum evaluation based upon symptomatology which includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another diagnostic code pertaining to limitation of 
motion.  In this regard, the Board finds that the RO rating 
decisions of record, the September 1994 statement of the case 
(SOC), and supplemental statements of the case (SSOC), dated 
September 1994, May 1995, and March 1998, collectively 
include consideration of the veteran's claim within these 
legal parameters.

The Board notes that the veteran's back disorder was 
initially evaluated as 10 percent disabling in a November 
1975 RO rating decision based on lumbar spine narrowing that 
was found to be service connected.  At that time, the 
veteran's disability was rated under Diagnostic Code 5003-
5295.  The veteran's most recent VA examination, during July 
and August 1997, resulted in a diagnosis of mild degenerative 
disk disease, lumbar spine, minimally symptomatic at this 
time.  The RO considered Diagnostic Code 5293 when the 
veteran's back disability was evaluated (see the September 
1994 statement of the case).  

Although the RO has rated the veteran's low back disability 
under DC 5293 for intervertebral disc syndrome, the Board 
will also address DCs 5003-5010, 5289, 5292 and 5295 relative 
to traumatic arthritis, lumbar ankylosis, limitation of 
motion and lumbosacral strain.  Under DC 5003-5010, traumatic 
arthritis is rated as degenerative arthritis, that, where 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved. 38 C.F.R. § 4.71a, 
DC 5003-5010 (1998).  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is warranted for each major joint or groups of joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.  38 C.F.R. § 4.71a, DC 5003-5010 (1998).

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation. Slight limitation of motion 
of the lumbar segment of the spine warrants a 10 percent 
evaluation under DC 5292.  A 20 percent evaluation requires 
moderate limitation of motion; while a 40 percent evaluation, 
the highest given under this code, requires severe limitation 
of motion.  38 C.F.R. § 4.71a, DC 5292 (1998).

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, DC 5293 (1998).

Finally, under DC 5295, a noncompensable evaluation is 
warranted upon a showing of slight lumbosacral strain with 
subjective symptoms only, while a 10 percent evaluation may 
be assigned with characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (1998).

The Board has reviewed the entire evidentiary record and 
notes that the most probative evidence consists of the 
veteran's July-August 1997 VA examination.  VAMC outpatient 
treatment reports from May 1994 to July 1997 offer no 
probative value or support to the veteran's claim.  The 
Board's review of the 1997 VA examination reveals that the 
veteran does not have, and has not had a moderate limitation 
of motion.  The examiner noted a normal range of motion, low 
back forward flexion measured at 60 degrees with full 
reversal of his lumbar lordosis.  Right side bending was 
noted at 28 degrees, left side bending at 26 degrees.  
Extension of the lumbar spin was measured at 11 degrees.  
With respect the veteran's complaints of pain, the examiner 
specifically noted that the veteran "demonstrated multiple 
signs of nonorganic pain behavior, commonly associated with 
symptom amplification attempts."  Additional findings upon 
examination included good intersegmental motion on side 
bending, with complaints of pain on bending to the right.  
Pain amplification behaviors were demonstrated with 
truncopelvic-concerted rotation, as well as axial loading of 
the cervical spine.  Toe walking and heel walking was normal.  
Neurological evaluation results revealed physiologic and 
symmetrical reflexes, strength sensation in both lower 
extremities.  Internal and external rotation of the hips were 
normal, and straight leg raising was negative bilaterally.  
No atrophy was appreciated.  X-ray evaluation results 
revealed minimal degenerative changes in the lower lumbar 
region with some mild diminished disc height at L5-S1.  Some 
spurring was noted in the upper lumbar region, but no 
evidence of acute injury was appreciated.

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating beyond the currently rated 
10 percent evaluation is not in order. Specifically, the most 
recent evidence does not indicate arthritic findings 
demonstrated by X-ray coupled with limitation of motion that 
would warrant an increased evaluation under DC 5003-5010.  As 
moderate limitation of motion of the lumbar spine is not 
shown, there is no basis for a higher rating by direct 
application of DC 5292, or by application of DC 5003-5010.  
In this context, the Board has considered not only the 
reported range of motion, but also the clear indication that 
the appellant was actively attempting to magnify his symptoms 
at the time of the VA examination.  X-ray changes alone, 
coupled to limitation of motion that is not itself 
compensable would not support a rating in excess of that 
currently assigned.  

The current 10 percent rating would be warranted for a 
lumbosacral strain with pain on motion (DC 5295), mild 
intervertebral disc syndrome (DC 5293), and slight limitation 
of motion (DC 5292).  Separate ratings for these pathologies 
are prohibited: "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
38 C.F.R. § 4.14 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Moreover, DC 5293 provides for a 20 percent rating for 
moderate symptoms of intervertebral disc syndrome with 
recurring attacks.  However, a review of the July-August 1997 
VA examination, which is the most probative evidence to 
consider in determining the appropriate disability rating to 
be assigned under the holding in Francisco v. Brown, 7 Vet. 
App. 55 (1994), does not reflect such moderate symptoms with 
recurring attacks.  In this regard, the report from the 1997 
VA examination showed no postural abnormalities, no fixed 
deformities, and a normal back musculature.  Further, the 
evidence does not indicate any motor disorder and no 
neurological involvement was shown.  This "negative" clinical 
evidence against the assignment of a greater than 10 percent 
disability rating under DC 5293 outweighs any uncorroborated 
"positive" contentions by the veteran as to more severe 
neurologic symptoms.

Finally, a higher rating would not be available if the 
veteran's back disability were to be rated under DC 5295.  A 
20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  The evidence of record establishes that his 
clinical disability does not approximate the criteria for a 
20 percent rating under DC 5295, although it does approximate 
the criteria for a 10 percent rating (but not a separate 
rating for the reason set forth above). 

Considering all of the evidence, the veteran's symptoms do 
not approximate the standard of a moderate intervertebral 
disc syndrome, a moderate limitation of motion of the lumbar 
spine, or muscle spasms on forward bending or loss of lateral 
spine motion such as to warrant a disability rating in excess 
of the 10 percent assigned herein.  Although the evidence of 
record established that he has some symptoms of his back 
disability, the currently assigned 10 percent evaluation 
contemplates occasional pain and neurologic symptoms 
consistent with his apparent lumbar disc disease.  
Furthermore, this rating contemplates the degree of 
functional limitation due to pain.  There is, therefore, no 
basis for a further increased rating under the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).

In determining the appropriate rating, the Board has 
considered the veteran's "functional loss" due to his 
disability.  38 C.F.R. § 4.40 (1998).  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the U. S. Court of Appeals for Veterans 
Claims (Court) held that 38 C.F.R. §§ 4.40, 4.45 (1996) were 
not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (1996), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  
Thus, additional disability due to absence of part, or all, 
of the necessary bones, joints and muscles or associated 
structures; deformity; adhesions; defective innervation; pain 
supported by adequate pathology; weakness; and other 
pathology must be considered.  

The veteran has subjective complaints of chronic low back 
pain, but said pain must be "supported by adequate 
pathology" in order to be considered functional loss. Here, 
the veteran complained his "back pain is chronic in nature, 
and well localized to the lower lumbar region in the 
midline." However, upon examination no acute distress was 
noted, and the veteran walked with a normal gait.  Further, 
the VA examiner attributed the veteran's complaints of pain 
to symptom amplification attempts. There was no evidence of 
pain to palpation about the lower back region.  The 
contemporary evidence of record is absent notation of any 
atrophy, swelling, significant weakness, or sensory 
impairment.  The Board emphasizes the veteran's apparent 
ability to perform the normal actions required to ambulate 
and his minimal use of medications for his back disability.  
More importantly, Diagnostic Code 5293 includes contemplation 
of symptoms such as mild pain appropriate to the site of the 
diseased disc.  Thus, even with consideration of his reported 
functional pain, the veteran's symptoms do not warrant 
assignment of an evaluation in excess of 10 percent under 
Diagnostic Code 5293, or any other code discussed herein. 38 
C.F.R. §§ 4.40, 4.45, 4.59.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Although the RO did not expressly consider 38 C.F.R. § 
3.321(b)(1), the Board has reviewed the record with these 
mandates. VAOPGCPREC. 6-96 (1996).  The Board does not find 
that consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria.  Although the veteran was noted to 
be unemployed during his 1997 VA examination, the evidence in 
this case fails to show that the veteran's service-connected 
back disorder caused a marked interference with his 
employment, or that such requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.

An increased rating, therefore, is not warranted at this 
time. The Board emphasizes that the evidence in this case is 
not so evenly balanced as to require application of the 
provisions of 38 U.S.C.A. § 5107(b).  In addition, the 
evidence does not render a question as to which of two 
evaluations will be assigned, so the provisions of 38 C.F.R. 
§ 4.7 are also not for application.


ORDER

Entitlement to an increased evaluation for service connected 
degenerative disc disease, currently evaluated as 10 percent 
disabling, is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 


